Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Feb. 2022 has been entered.

Claim Objections
Claim 37 is objected to because of the following informalities:  
Line 3, change “a base polymer layer” to “the base polymer layer”
Line 3, change “a substrate” to “the substrate”
Line 4, change “a base inorganic barrier layer” to “the base inorganic barrier layer”
Line 6, change “a top polymer layer” to “the top polymer layer”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 is amended to recite the “polymerizable components comprising 45-60 wt% of a di(meth)acrylate of Formula I, wherein each R1 is H, each R2 is methyl, x is 0, and z is 1”.  While there is support in Table 1 to recite a specific component Miramer M210 comprising 45-60 wt.% of diacrylate of hydroxypivalate mono-ester of neopentyl glycol and 15-20 wt.% of neopentyl glycol diacrylate, there is no support to broadly recite the polymerizable components comprising 45-60 wt% of a di(meth)acrylate of Formula I, wherein each R1 is H, each R2 is methyl, x is 0, and z is 1 as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 25-28, 30, 32-33, 35-37, 39-44, 47, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and evidence provided by Miwon Specialty Chemical Co. Ltd.
Regarding claims 23, 25-26, 28, 30, 37, and 43, Klun teaches a barrier film including a substrate, a base (meth)acryloyl-based polymer layer vapor-deposited onto a substrate, an oxide layer vapor-deposited onto to the polymer layer, and a protective polymer layer applied to the oxide layer (Abstract and paragraphs 0013-0016).  Klun teaches the thickness of the base polymer layer varies from 2 nm to 5 [Symbol font/0x6D]m (paragraph 0071), the thickness of the oxide / inorganic layer is 24 nm (paragraph 0183), and the top protective layer is a (meth)acrylate compound with a thickness of 720 nm (paragraph 0185).  (Note that paragraphs 0183 and 0185 refer to a comparative example of the reference but that the inventive example uses layers with the same thickness (paragraph 0194)).  Klun teaches that the top polymer layer is a (meth)acrylic copolymer from (meth)acryl-silane and (meth)acryloyl monomers (paragraph 0016).  Klun teaches the substrate is a flexible, visible-transmissive polymeric film (paragraph 0058).
Klun does not teach the use of a hydroxy pivalic acid neopentyl glycol diacrylate monomer in his base polymeric layer.
Kawabe teaches the use of hydroxy pivalic acid neopentyl glycol diacrylate (HPNDA) in his formulation for a curable resin for optical materials (Abstract and paragraphs 0049-0050 and 0083).  
Miwon Specialty Chemical Co. Ltd. (“The Solution in Energy Curing: Energy Curing Products,” dated 2018, page 4) provides the chemical structure of hydroxy pivalic acid neopentyl glycol diacrylate (HPNDA) (under the tradename Miramer M210) as:

    PNG
    media_image1.png
    254
    1013
    media_image1.png
    Greyscale
,
which is the claimed monomer, with R1 as a hydrogen, R2 as methyl groups, x=0, and z=1.  Miwon discloses that HPNDA has a molecular weight of 312 daltons.  
Kawabe teaches a resin formulation with 10 to 70 wt.% of the polyfunctional (meth)acrylate (paragraph 0056). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curable coating of Kawabe, including its HPNDA monomer, in the film of Klun.  Kawabe teaches a synergistic coating including HPNDA resulting in a film with improved optical properties and high light transmittance (paragraph 0049).  
Regarding claim 27, Klun in view of Kawabe teaches the elements of claim 23, and Klun teaches the oxide layer comprises silicon aluminum oxide (paragraph 0074).
Regarding claims 32, 33, and 40, Klun in view of Kawabe teaches the elements of claims 23 and 34, and Klun teaches the use of a separate adhesion-promoting layer between the substrate and the polymer layer (paragraph 0070).
Regarding claims 35 and 41, KIun in view of Kawabe teaches the elements of claims 23 and 37, and Klun teaches an uppermost protective layer, which can either be an inorganic layer or a polymeric layer (paragraph 0148).
Regarding claims 36 and 42, KIun in view of Kawabe teaches the elements of claims 23 and 37, and Klun teaches using a barrier film as part of a photovoltaic device, display device, or a solid-state lighting device (paragraph 0018) and wherein the substrate is a polymer film (paragraphs 0057-0058)
Regarding claim 39, KIun in view of Kawabe teaches the elements of claim 37, and Klun teaches that inorganic barrier layer can be sputtered onto the (meth)acrylate layer (paragraph 0045).
Regarding claim 44, Klun in view of Kawabe teaches the elements of claims 23 and 43, and Klun teaches the vapor deposition of the (meth)acryloyl monomers in his base copolymer layer (Abstract and paragraph 0066), and Kawabe teaches using the HPNDA acrylate monomer (paragraph 0050), which has a molecular weight of 312 daltons (Miwon, see discussion above).  
It is the examiner’s position that the copolymer and photoinitiator of Kawabe are not considered polymerizable components.
Further, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.  Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. the copolymer and photoinitiator of Kawabe, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 47, Klun in view of Kawabe teaches the elements of claims 23 and 43.  Given that Klun in view of Kawabe teach the same components in the same layers as the claimed composite article, the composite article of Klun in view of Kawabe would inherently have the same water vapor and oxygen transmission rates as the claimed invention.
Regarding claim 51, Klun in view of Kawabe teaches the elements of claim 23, and as presented above, Kawabe teaches a curable resin with 70 wt.% HPNDA, while the present claim requires 75 wt%.
It is apparent, however, that the instantly claimed amount of HPNDA and that taught by Kawabe are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of HPNDA disclosed by Kawabe and the amount of HPNDA disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to amount of HPNDA, it therefore would have been obvious to one of ordinary skill in the art that the amount of HPNDA disclosed in the present claim is but an obvious variant of the amount of HPNDA disclosed in Kawabe, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and further in view of Schaeffer (“Radiation curable components and their use in corrosion resistant applications,” RADTECH, 2012 UV & EB Technical Conference Proceedings, published 30 Apr. 2012, hereinafter Schaeffer) and evidence provided by Sigma-Aldrich.
Regarding claim 31, Klun in view of Kawabe teaches the elements of claim 30, and Klun teaches a top protective (meth)acrylate copolymer layer (Abstract).
Klun in view of Kawabe does not teach that the top protective layer includes a cycloaliphatic (meth)acrylate monomer.
Schaeffer teaches the use of an acrylic coating with tricyclodecane dimethanol diacrylate monomer (TCMDA) and photoinitiator (Abstract, Figure 5, and Figure 9).
Sigma-Aldrich (“Tricyclo[5.2.1.02,6]decanedimethanol diacrylate”, accessed 25 Sep. 2020) has a molecular weight of 304.4 daltons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use TCMDA monomer taught by Schaeffer in the (meth)acrylic copolymer of the top protective layer of Klun in view of Kawabe.  Schaeffer teaches that the TCMDA acrylic coating provided the best corrosion resistance of the various acrylic coatings that were tested (Monomer Evaluations section and Figure 9), especially given that Klun and Kawabe cite electronic / optoelectronic devices as one of the applications for their barrier films (Klun, paragraph 0042 and Kawabe, paragraph 0003).  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Klun et al. (US Patent Application 2013/0323519 A1, published 05 Dec. 2013, hereinafter Klun) in view of Kawabe et al. (JP 2012/184344 A, published 27 Sep. 2012, hereinafter Kawabe) and further in view of McCormick et al. (US Patent Application 2010/0272933 A1, published 28 Oct. 2010, hereinafter McCormick).
Regarding claim 34, Klun in view of Kawabe teaches the elements of claim 23.
Klun refers to an adhesive layer (paragraph 0153), but does not disclose its location.
McCormick teaches an adhesive layer used to attach a flexible barrier layer (Abstract) to organic electron devices (OED) (paragraph 0007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer as taught by McCormick to attach the barrier film of Klun in view of Kawabe to an electronic device.  Both McCormick’s and Klun’s inventions involve barrier films for electronic devices (McCormick, paragraph 0007 and Klun, paragraph 0042).  McCormick teaches that the adhesive layer has sufficient barrier properties to provide minimal infiltration through the bond line (paragraph 0095). 

Allowable Subject Matter
Claims 49 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 49, Klun in view of Kawabe does not teach the use of 45-60 wt.% of HPNDA (Formula I with R1 is hydrogen, R2 is methyl, x is 0, and z is 1) and 10-15 wt.% of a similar di(meth)acrylate (as described in claim 49) in a polymer base layer.
Regarding claim 50, Klun in view of Kawabe does not teach the inclusion of at least 50 wt.% HPNDA and 15-20 wt.% of neopentyl glycol diacrylate based on total weight of polymerizable components in a polymer base layer.

Response to Arguments
Applicant’s arguments filed 22 Feb. 2022 have been fully considered, but they were not persuasive.  
Applicant amend claims 23, 37, 43, and 47-48.
Applicant argues that Kawabe teaches 40-90 mol.% of the polyfunctional (meth)acrylate component is alicyclic; therefore, Kawabe does not teach a formulation with 50 wt.% or more HPNDA monomer.
However, Kawabe teaches that the 40-90 mol.% range is a preferred amount.  Kawabe teaches that the combined amount of A and B (the polyfunctional (meth)acrylate) components that are alicyclic is 10-60 mol.%.  Given that his composition comprises 30 to 89 wt.% A and 10-70 wt.% B, Kawabe teaches a composition with 70 wt.% of a non-alicyclic polyfunctional (meth)acrylate monomer, 20 wt.% non-alicyclic A, and 10 wt.% alicyclic A.
Further, as stated in Section 2123 of the MPEP:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant argues that neither Klun nor Kawabe discloses, teaches, or suggests that oxide-base delamination and other interface properties under light exposure are improved by the incorporation of HPNDA in a barrier film.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787